UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1350


TERESA DOHERTY,

                    Plaintiff - Appellant,

             v.

PNC MORTGAGE, A Division of PNC Bank, NA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Terry L. Wooten, Chief District Judge. (0:14-cv-04013-TLW)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa Doherty, Appellant Pro Se. Michael Joseph Anzelmo, Thomas William McGee,
III, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Teresa Doherty appeals from the district court’s orders denying relief in her action

filed pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (2012).

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Doherty v. PNC Mortgage, No. 0:14-cv-04013-TLW

(D.S.C. Aug. 21, 2015; filed Mar. 1, 2017 & entered Mar. 2, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2